WHITING, J.
(concurring specially). Upon the former appeal a new trial was granted because, in the view of the majority of the court, certain letters, conceded to have been written by plaintiff, entirely destroyed the evidentiary force of plaintiff’s testimony as given at the trial from which such appeal was taken. Plaintiff g-ave no explanation of the variance between the statements contained in such letters and the-theory upon which he was claiming to recover; furthermore, his testimony .was then without corroboration. Upon the trial from which this appeal was taken there was ample corroboration of plaintiff’s testimony; furthermore, plaintiff testified much more fullv and explained many things left wholly unexplained u-pon the former trial. Considering the evidence at it appears in the settled record, it would seem as though it preponderates in favor of defendant; but the trial court and the jury saw the witnesses, and thus had an opportunity to determine the weight to be given to the testimony of each, and I am of the opinion that upon the trial from which this appeal was taken ample evidence was received which, 'believed by the jury, warranted it in rendering a verdict in plaintiff’s favor.
GATES, P. J., concurs in views of Justice WHITING.